TESSCO LOGO [logo2.jpg]

 



Contact:
 
Aric Spitulnik
   
Harriet Fried
   
TESSCO Technologies Incorporated
   
LHA
   
Chief Financial Officer
   
212-838-3777
   
410-229-1419
   
hfried@lhai.com
   
spitulnik@tessco.com
     








TESSCO Reports Second Quarter Earnings of $0.55 per Share


Quarterly Dividend of $0.18 Declared


 
HUNT VALLEY, MD, OCTOBER 23, 2013, TESSCO (NASDAQ: TESS)
 

●  
Revenues were $147 million and core revenues* grew 5% compared to Q2 FY2013.
●  
Operating margin increased to 5.2% compared to 4.4% last year.
●  
EBITDA** was $1.06 per share.
●  
FY 2014 EPS guidance raised to $1.90 - $2.10.
●  
Aric Spitulnik elected to position of Chief Financial Officer.


TESSCO, Your Total Source® for the product and value chain solutions to build,
use and maintain wireless systems, today reported its second quarter results for
the period ended September 29, 2013.
 
TESSCO reported second quarter revenue of $146.5 million, and net income of $4.6
million or $0.55 per share.
 
“TESSCO made great progress again this quarter in the transition of our business
to focus solely on being a total solutions provider, and in the replacement of
the $213 million in annual revenues we generated from a third party logistics
relationship that ended in fiscal 2013,” said Chairman and CEO Robert B.
Barnhill, Jr.


“Our 59 percent growth in purchases from our public carrier customers, and the
22 percent growth in sales of our Ventev® proprietary products demonstrate that
our customers recognize the benefit of a partner that can bring the right
products and solutions together to deliver everything that is required, when and
where it is needed at the lowest total cost.
 
 
 

--------------------------------------------------------------------------------

 
 
“Our goal is to expand this level of success into our other customer markets,
namely industrial and enterprise system operators, government, and resellers.
Our confidence in achieving this goal is high because of the strength of our
value proposition, product offering, marketing, sales and delivery strategies,
and the new opportunities in the expanding world of voice, data and video
wireless connectivity.”
 
Mr. Barnhill concluded, “I am also very pleased to announce that Aric Spitulnik
has been elected to the position of Chief Financial Officer.  Over the past
year, Aric – who joined TESSCO in 2000 and has served as the Company’s
controller since 2005 – has taken a heightened role in all financial and
strategic areas of our business.  We are delighted to recognize his contribution
and talent with this appointment and are confident that his in-depth knowledge
and experience will contribute to TESSCO’s continued success.”
 
Second-Quarter Fiscal 2014 Financial Results
For our fiscal 2014 second quarter, revenues totaled $146.5 million as compared
to $197.2 million in the 2013 quarter, which included revenue from the since
transitioned 3PL relationship, and $139.6 million in the 2013 quarter excluding
revenues from that relationship. Core revenues* grew 5 percent from the
prior-year period. The public carrier market produced 59 percent revenue growth
as compared to the prior-year period, and the commercial dealer and reseller
market produced 2 percent revenue growth. Revenues from the retailer,
independent dealer agent and carrier market fell by 13 percent, while revenues
from the private & government system operators decreased by 9 percent. Sales of
our Ventev® design and manufacturing division, which supplies products into all
of our markets, grew 22 percent as compared to the same quarter last year.


Second-quarter fiscal 2014 gross profit was $36.5 million compared to $38.6
million in last year’s second quarter, which included a $4.6 million gross
profit contribution from the transitioned 3PL business. Largely due to the
transition of the low-margin 3PL business, gross margin increased to 24.9
percent in this year’s second quarter from 19.6 percent in last year’s period.


Selling general and administrative (SG&A) expenses were $28.9 million, compared
to $29.9 million in last year’s second quarter, primarily due to a reduction in
expenses associated with the transitioned 3PL business. Operating margin rose to
5.2 percent from 4.4 percent in the prior-year quarter.


EBITDA** totaled $8.9 million, or $1.06 per diluted share, in the second quarter
of fiscal 2014, as compared to $10.0 million, or $1.21 per diluted share, in the
prior-year quarter.


Net income and diluted earnings per share totaled $4.6 million and $0.55 in the
second quarter of fiscal 2014, respectively, as compared to $5.3 million and
$0.64 in the prior-year quarter, respectively.


For the first half of fiscal 2014, TESSCO reported revenues of $290.6 million
and net income of $8.9 million, or $1.06 per diluted share.  These results
compare to revenues of $389.7 million and net income of $9.5 million, or $1.15
per diluted share, for the first half of fiscal 2013.  EBITDA** for the first
half of fiscal 2014 totaled $17.0 million, or $2.04 per share, compared to $18.2
million, or $2.20 per share, for the first half of fiscal 2013.


Quarterly Cash Dividends
The Board of Directors declared a quarterly cash dividend of $0.18 per common
share payable on November 20 2013 to holders of record on November 6, 2013.


Any future declaration of dividends, and the establishment of record and payment
dates, is subject to further determinations of the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 

Business Outlook
The Company raised its earnings per diluted share guidance for fiscal 2014 to a
range of $1.90 to $2.10 from a range of $1.75 to $2.05.  As TESSCO’s fiscal year
progresses and visibility increases, management may review and update its
financial targets as appropriate.


Forecasting future results is inherently difficult for any business, and actual
results may differ materially from those forecasted. The nature of our business
is that we typically ship products within several days after booking orders. The
lack of an order backlog makes it even more difficult to forecast future
results. The Business Outlook published in this press release reflects only the
Company's current best estimate and the Company assumes no obligation to update
the information contained in this press release, including the Business Outlook,
at any time.
 
Second-Quarter Fiscal 2014 Conference Call
Management will host a conference call to discuss its second-quarter-2014
results on Thursday, October 24, 2013 at 10:00 a.m. ET. To participate in the
conference call, please call 877-280-4957 (domestic call-in) or 857-244-7314
(international call-in) and reference code #58255259.
 
A live webcast of the conference call will be available at
http://www.tessco.com/go/pressroom. All participants should call or access the
website approximately 10 minutes before the conference begins.
 
A telephone replay of the conference call will be available from 2:00 p.m. ET on
October 24, 2013 until 11:59 p.m. ET on October 31, 2013 by calling 888-286-8010
(domestic) or 617-801-6888 (international) and entering confirmation #40014034.
An archived replay of the conference call will also be available on the
company’s website at www.tessco.com/go/corporatepresentations.
 
Chief Financial Officer
Mr. Spitulnik, age 42, graduated from the State University of New York at
Buffalo in 1994 with a BS/MBA accounting degree.  He was employed as an
accounting professional for several public accounting firms before joining
TESSCO in 2000.  Mr. Spitulnik was appointed controller in 2005 and a vice
president in 2006. In 2012, he assumed the role of principal accounting officer
and was appointed corporate secretary.  As chief financial officer, Mr.
Spitulnik will manage the Company’s financial operations and support the
Company’s growth strategies.


Thomas (“Ted”) Perez, age 39, who has been with TESSCO for six years in various
accounting roles, will follow Mr. Spitulnik as the Company’s controller.  Mr.
Perez holds a Bachelor of Science degree in accounting and an MBA with a finance
concentration, both from Loyola University, and previously worked for several
large public companies as well as the public accounting firm
PricewaterhouseCoopers LLP.


*Core Revenues
“Core revenues” are our total revenues other than and excluding revenues related
to the major 3PL relationship with a Tier 1 Carrier that transitioned at the
completion of fiscal year 2013.  The amount of “core revenues” for a given
period is determined by subtracting from total revenues, any revenues related to
the major 3PL relationship for the corresponding period.  There are no revenues
related to this relationship in fiscal 2014, and thus, total revenues and core
revenues are the same for fiscal 2014.
 
 
 

--------------------------------------------------------------------------------

 
 
**Non-GAAP Information
EBITDA, a measure used by management to evaluate the Company’s ongoing
operations and as a general indicator of its operating cash flow (in conjunction
with a cash flow statement which also includes among other items, changes in
working capital and the effect of non-cash charges), is defined as income from
operations, plus interest expense, net of interest income, provision for income
taxes, and depreciation and amortization. Management believes EBITDA as well as
EBITDA per share are useful to investors because they are frequently used by
securities analysts, investors and other interested parties in the evaluation of
companies. Because not all companies use identical calculations, the Company's
presentation of EBITDA and EBITDA per share may not be comparable to other
similarly titled measures of other companies. EBITDA is not a recognized term
under GAAP and does not purport to be an alternative to net income as a measure
of operating performance or to cash flows from operating activities as a measure
of liquidity. EBITDA per diluted share is also a non-GAAP calculation defined as
EBITDA divided by the Company’s diluted weighted average shares
outstanding. Additionally, EBITDA is not intended to be a measure of free cash
flow for management's discretionary use, as it does not reflect certain cash
requirements such as interest payments, tax payments and debt service
requirements. The amounts shown for EBITDA as presented herein differ from the
amounts calculated under the definition of EBITDA used in the Company's loan
agreements. The definition of EBITDA as used in the Company's loan agreements is
further adjusted for certain cash and non-cash charges/credits, including stock
compensation expense, and is used to determine compliance with financial
covenants and the ability to engage in certain activities such as incurring
additional debt.
 
A reconciliation of the Company's non-GAAP to GAAP results is included as an
exhibit to this release.
 
About TESSCO
TESSCO Technologies Incorporated (NASDAQ: TESS), is Your Total Source® for
making wireless work. The convergence of wireless and the Internet is
revolutionizing the way we live, work and play. New systems and applications are
creating opportunities and challenges at an unprecedented rate. TESSCO is there,
thinking in new ways for exceptional outcomes for customers TESSCO architects
and delivers, with innovation, productivity and speed, the product and value
chain solutions to organizations responsible for building, using and maintaining
wireless broadband systems.


 
 

--------------------------------------------------------------------------------

 
 
Forward-Looking Statements
This press release, including the statements of Robert Barnhill and the
discussion under the heading “Business Outlook,” contains forward-looking
statements as to anticipated results and future prospects. These forward-looking
statements are based on current expectations and analysis, and actual results
may differ materially. These forward-looking statements may generally be
identified by the use of the words "may," "will," "expects," "anticipates,"
"believes," "estimates," and similar expressions, but the absence of these words
or phrases does not necessarily mean that a statement is not forward-looking.
Forward-looking statements involve a number of risks and uncertainties. Our
actual results may differ materially from those described in or contemplated by
any such forward-looking statement for a variety of reasons, including those
risks identified in our most recent Annual Report on Form 10-K and other
periodic reports filed with the Securities and Exchange Commission, under the
heading “Risk Factors” and otherwise. Consequently, the reader is cautioned to
consider all forward-looking statements in light of the risks to which they are
subject.


We are not able to identify or control all circumstances that could occur in the
future that may adversely affect our business and operating results. Without
limiting the risks that we describe in our periodic reports and elsewhere, among
the risks that could lead to a materially adverse impact on our business or
operating results are the following: termination or non-renewal of limited
duration agreements or arrangements with our vendors and affinity partners that
are typically terminable by either party upon several months or otherwise
relatively short notice; loss of significant customers or relationships,
including affinity relationships; loss of customers as a result of consolidation
among the wireless communications industry; the strength of our customers’,
vendors’ and affinity partners’ business; economic conditions that may impact
customers’ ability to fund or pay for our products and services; failure of our
information technology system or distribution system; technology changes in the
wireless communications industry; third-party freight carrier interruption;
increased competition; our inability to access capital and obtain financing as
and when needed; and the possibility that, for unforeseen reasons, we may be
delayed in entering into or performing, or may fail to enter into or perform,
anticipated contracts or may otherwise be delayed in realizing or fail to
realize anticipated revenues or anticipated savings.



 
 

--------------------------------------------------------------------------------

 
 
TESSCO Technologies Incorporated
Consolidated Statements of Income (Unaudited)



   
Fiscal Quarters Ended
   
Six Months Ended
     
September 29, 2013
   
June 30, 2013
   
September 30, 2012
   
September 29, 2013
   
September 30, 2012
                                 
Revenues
  $ 146,526,000     $ 144,108,800     $ 197,238,300     $ 290,634,800     $
389,656,500  
Cost of goods sold
    110,033,200       108,670,900       158,613,300       218,704,100      
315,538,300  
Gross profit
    36,492,800       35,437,900       38,625,000       71,930,700      
74,118,200  
Selling, general and administrative expenses
    28,903,400       28,474,100       29,887,000       57,377,500      
58,449,400  
Income from operations
    7,589,400       6,963,800       8,738,000       14,553,200       15,668,800
 
Interest , net
    67,000       54,600       12,000       121,600       69,400  
Income before provision for income taxes
    7,522,400       6,909,200       8,726,000       14,431,600       15,599,400
 
Provision for income taxes
    2,941,300       2,617,000       3,457,100       5,558,300       6,124,000  
Net income
  $ 4,581,100     $ 4,292,200       5,268,900       8,873,300       9,475,400  
                                         
Basic earnings per share
  $ 0.56     $ 0.53     $ 0.66     $ 1.09     $ 1.19  
Diluted earnings per share
  $ 0.55     $ 0.51     $ 0.64     $ 1.06     $ 1.15  




 
 

--------------------------------------------------------------------------------

 

TESSCO Technologies Incorporated
Consolidated Balance Sheets



   
September 29,2013
   
March 31, 2013
     
(unaudited)
   
(audited)
               
ASSETS
           
Current Assets:
           
Cash and cash equivalents
  $ 3,230,500     $ 4,468,000  
Trade accounts receivable, net
    75,059,700       82,177,600  
Product inventory
    66,221,700       60,913,600  
Deferred tax assets
    6,220,200       6,227,300  
Prepaid expenses and other current assets
    2,613,000       3,482,300  
Total current assets
    153,345,100       157,268,800                    
Property and equipment, net
    22,788,400       23,202,000  
Goodwill, net
    11,684,700       11,684,700  
Other long-term assets
    2,132,200       2,144,500  
Total assets
  $ 189,950,400     $ 194,300,000                    
LIABILITIES AND SHAREHOLDERS’ EQUITY
               
Current Liabilities:
               
Trade accounts payable
  $ 58,815,400     $ 65,209,300  
Payroll, benefits and taxes
    7,395,000       11,678,500  
Income and sales tax liabilities
    2,368,600       2,530,700  
Accrued expenses and other current liabilities
    1,072,600       1,048,900  
Revolving line of credit
    --       --  
Current portion of long-term debt
    249,900       249,700  
Total current liabilities
    69,901,500       80,717,100                    
Deferred tax liabilities
    3,951,800       3,951,800  
Long-term debt, net of current portion
    2,331,300       2,458,300  
Other long-term liabilities
    4,112,100       4,370,200  
Total liabilities
    80,296,700       91,497,400                    
Shareholders’ Equity:
               
Preferred stock
    --       --  
Common stock
    94,000       91,500  
Additional paid-in capital
    52,843,400       50,481,600  
Treasury stock, at cost
    (49,866,700 )     (48,438,300 )
Retained earnings
    106,583,000       100,667,800  
Accumulated other comprehensive loss
    --       --  
Total shareholders’ equity
    109,653,700       102,802,600                    
Total liabilities and shareholders’ equity
  $ 189,950,400     $ 194,300,000  




 
 

--------------------------------------------------------------------------------

 

TESSCO Technologies Incorporated
Reconciliation of Net Income to Earnings Before Interest, Taxes and Depreciation
and Amortization (EBITDA) (Unaudited)



   
Fiscal Quarters Ended
   
Six Months Ended
     
September 29, 2013
   
June 30, 2013
   
September 30, 2012
   
September 29, 2013
   
September 30, 2012
 
Net income
  $ 4,581,100     $ 4,292,200     $ 5,268,900     $ 8,873,300     $ 9,475,400  
Add:
                                       
Provision for income taxes
    2,941,300       2,617,000       3,457,100       5,558,300       6,124,000  
Interest, net
    67,000       54,600       12,000       121,600       69,400  
Depreciation and amortization
    1,261,300       1,212,900       1,247,200       2,474,200       2,495,100  
EBITDA
  $ 8,850,700     $ 8,176,700     $ 9,985,200     $ 17,027,400     $ 18,163,900
 
EBITDA per diluted share
  $ 1.06     $ 0.98     $ 1.21     $ 2.04     $ 2.20  




 
 

--------------------------------------------------------------------------------

 

TESSCO Technologies Incorporated
 
Supplemental Results Summary (in thousands) (Unaudited)
                   
Three months ended September 29, 2013
   
Six months ended  September 29, 2013
     
Total
   
Total
 
Market Revenues
           
Public Carriers, Contractors & Program Managers
  $ 40,948     $ 78,331  
Private & Government System Operators
    31,059       58,952  
Commercial Dealers & Resellers
    36,433       72,477  
Retailer, Independent Dealer Agents & Carriers
    38,086       80,875  
Revenue, excluding Major 3PL relationship
    146,526       290,635  
Major 3PL relationship
    --       --  
Total revenues
    146,526       290,635                    
Gross Profit
               
Public Carriers, Contractors & Program Managers
    9,015       16,909  
Private & Government System Operators
    8,377       16,178  
Commercial Dealers & Resellers
    10,093       20,340  
Retailer, Independent Dealer Agents & Carriers
    9,008       18,504  
Gross profit, excluding Major 3PL relationship
    36,493       71,931  
% of revenues
    24.9 %     24.7 %
Major 3PL relationship
    --       --  
Total gross profit 
    36,493       71,931  
% of revenues
    24.9 %     24.7 %                  
Direct expenses
    17,797       35,412  
Segment net profit contribution
    18,696       36,519  
% of revenues
    12.8 %     12.6 %
Corporate support expenses*
    11,174       22,087  
Income before provision for income taxes
  $ 7,522     $ 14,432  
% of revenues
    5.1 %     5.0 %                  
Growth Rates Compared to Prior Year Period:
 
Revenues
               
Public Carriers, Contractors & Program Managers
    58.6 %     70.9 %
Private & Government System Operators
    -9.4 %     -7.7 %
Commercial Dealers & Resellers
    2.2 %     7.8 %
Retailer, Independent Dealer Agents & Carriers
    -13.1 %     -4.9 %
Revenue, excluding Major 3PL relationship
    5.0 %     10.9 %
Major 3PL relationship
    -100.0 %     -100.0 %
Total revenues
    -25.7 %     -25.4 %                  
Gross Profit
               
Public Carriers, Contractors & Program Managers
    60.0 %     67.5 %
Private & Government System Operators
    -9.3 %     -7.0 %
Commercial Dealers & Resellers
    3.0 %     9.4 %
Retailer, Independent Dealer Agents & Carriers
    -4.0 %     2.4 %
Gross profit, excluding Major 3PL relationship
    7.1 %     12.1 %
Major 3PL relationship
    -100.0 %     -100.0 %
Total gross profit
    -5.5 %     -3.0 %                  
Direct expenses
    -1.6 %     0.2 %
Segment net profit contribution
    -9.0 %     -5.8 %
Corporate support expenses*
    -5.4 %     -4.7 %
Income before provision for income taxes
    -13.8 %     -7.5 %                  
* Includes corporate overhead, facilities expense, depreciation, interest and
company-wide pay-for-performance bonus expense
 

 

 
 

--------------------------------------------------------------------------------

 



TESSCO Technologies Incorporated
 
Supplemental Results Summary (in thousands)
                   
Three months ended September 29, 2013
   
Six months ended September 29, 2013
 
Revenues
           
Base station infrastructure
  $ 67,888     $ 137,429  
Network systems
    21,838       40,901  
Installation, test and maintenance
    12,588       22,350  
Mobile device accessories
    44,212       89,955  
Total revenues
    146,526       290,635                    
Gross Profit
               
Base station infrastructure
    18,765       37,654  
Network systems
    3,745       7,563  
Installation, test and maintenance
    2,780       5,130  
Mobile device accessories
    11,203       21,584  
Total gross profit
  $ 36,493       71,931  
% of revenues
    24.9 %     24.7 %                  
Growth Rates Compared to Prior Year Period
                   
Revenues
               
Base station infrastructure
    19.0 %     29.4 %
Network systems
    -1.5 %     2.5 %
Installation, test and maintenance
    3.7 %     -1.9 %
Mobile device accessories
    -58.3 %     -59.3 %
Total revenues
    -25.7 %     -25.4 %                  
Gross Profit
               
Base station infrastructure
    12.0 %     20.8 %
Network systems
    -5.9 %     -1.0 %
Installation, test and maintenance
    -1.6 %     -4.4 %
Mobile device accessories
    -25.6 %     -27.9 %
Total gross profit
    -5.5 %     -3.0 %        



 
 

--------------------------------------------------------------------------------